UNITED STATES DISTRICT COURT
SOUTI“IERN DISTRICT OF NEW YORK

 

VIDAL MAURICE WHITLEY,

Plamtlff= NO. 17-Cv-3564 (KMK)

"' oRDER ADoPTrNG R&R
NURSE ADRIAN BoWDEN, er al.,

Defendants.

 

 

KENNETH M. KARAS, District Judge:

Vidal M. Whitley (“Plaintift”) filed the instant pro Se Action, pursuant to 42 U.S.C.

§ 1983, against Nui'se Adrian Bowden, Lieutenant Orazio Bucolo, Ofiice of Mental Health
(“OMH”) Unit Chief Hennesy, OMH Psychiatrist Megan Wright, and Prison Doctor Robert
Bentivegna (collectively, “Defendants”), alleging violation of his Eighth and Fourteenth
Arnendment rights (Compl. (Dkt. No. l).) On March 11, 2019, Defendants filed a Motion To
Disrniss (the “Motion”) for failure to participate in discovery and otherwise prosecute this
Action. (Dkt. Nos. 73, 74.) Plaintiff opposed the Motion. (Dkt. No. 77.)

On April 4, 2019, Magistrate Judge Lisa M. Smith issued a Report & Recomrnendation
(“R&R”) recommending denial of Det`endants’ Motion Without prejudice (R&R 13 (Dkt. No.
79)-)

No objections or requests for an extension have been filed and the deadline for objections
has passed. S_ee 28 U.S.C. § 636(b)(i); Fed. R. Civ. P. 72(b). A district court “may accept,
reject, or modify, in Whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(1). Where no objections are made, a district court reviews an R&R

only for clear error. See Folk v. Barton, No. 15~CV»6443, 20l7 WL 2191620, at *l (S.D.N.Y.

 

May 17, 2017) (reviewing R&R on motion to dismiss for failure to prosecute, to Which no
objections were made, for clear error); McNair v. Rivera, No. 12-CV-7055, 2013 WL 5718444,
at *1 (S.D.N.Y. Oct. 21, 2013) (same). Clear error is found only when, upon review of the entire
record, the Court is left With “the definite and firm conviction that a mistake has been
committed.” Lasrer v. Mancz`ni, No. 07-CV-8265, 2013 WL 5405468, at *2 (S.D.N.Y. Sept. 25,
2013) (quoting Unffed Smtes v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)). Having reviewed the
thorough and persuasive R&R for clear error and finding none, the Court adopts the R&R in its
entirety. Accordingly, Defendants’ Motion is denied without prejudice to renew in the event of
any future failure by Plaintiff` to prosecute this Action.

The Clerk of the Court is respectfully requested to terminate the pending motion, (Dl<t.
No. 73), and to mail a copy of this Opinion to Plaintiff.
SO ORDERED.

Dated: April §§ , 2019

White Plains, New York

 

 

KENNETH M. KARAs
»'UNITE:) srArEs Disrchr moon

 

 

